         Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 1 of 18




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


    LINCOLN FIN. SEC. CORP. and        :
    Barry Horowitz.                    :
          Plaintiffs,                  :        No. 20-cv-1132 (VLB)
                                       :
         v.                            :
                                       :         March 29, 2021
    BARBARA FOSTER, ET AL.             :
        Defendants.                    :
                                       :
                                       :
                                       :

     MEMORANDUM OF DECISION GRANTING PLAINTIFF BARRY HOROWITZ’S
           MOTION FOR A PRELIMINARY INJUNCTION, [DKT. 10]

     Before the Court is Plaintiff-Respondent Barry Horowitz’s motion for a

preliminary injunction. [Dkt. 10]. Plaintiff-Respondents Barry Horowitz and Lincoln

Financial Securities Corporation filed this action seeking a declaratory judgment

and injunctive relief to enjoin Defendant-Claimants Barbara Foster, Cheryl

Bonomo, and Miriam McCray from continuing with an arbitration proceeding they

initiated with the Financial Industry Regulatory Authority (“FINRA”) against

Plaintiff-Respondents. [Dkt. 1 (Compl.)].1 In the underlying arbitration, Defendant-

Claimants allege that Mr. Horowitz, their estate planning attorney, negligently

referred them to Thomas Renison for investment advice, who later defrauded them.

See generally, [Dkt. 1-1 (FINRA Statement of Claim)].




1Lincoln Financial withdrew its motion for a preliminary injunction after the
parties reached a settlement. The Court dismissed the case as to Lincoln
Financial pursuant to the parties’ stipulated dismissal. [Dkt. 49]
                                           1
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 2 of 18




   On October 20, 2020, the Court granted the Plaintiff-Respondents’ motion for a

temporary restraining order to enjoin the FINRA arbitration until the Court could

rule on the Plaintiff-Respondents’ motion for a preliminary injunction. [Dkt. 37

(Mem. of Decision granting TRO)]. The Court held a hearing on November 23, 2020.

[Dkt. 44 (Prelim. Inj. Hr’g Audio)]. Thereafter, the Court ordered Mr. Horowitz to

produce documentary support for statements contained in his affidavit concerning

the scope of the referrals to Mr. Renison. [Dkt. 45]. In response, Mr. Horowitz filed

another personal affidavit, his estate planning notes for Ms. Bonomo, thousands

of pages of commission statements from Lincoln Financial, and the affidavit of an

employee of Lincoln Financial who is familiar with the company’s records. [Dkt.

46].


   The sole issue before the Court is the arbitrability of the dispute which hinges

on whether Defendant-Claimants are “customers” of Mr. Horowitz within the

meaning of FINRA Rule 12200. The term “customer” is defined by binding Second

Circuit authority, in relevant part, to mean one who purchases goods or services

from a FINRA member, or by implication from an associated person. See Citigroup

Glob. Markets Inc. v. Abbar, 761 F.3d 268, 275-76 (2d Cir. 2014). Thus, the issue of

arbitrability principally concerns what financial products or services Defendant-

Claimants purchased from Mr. Horowitz directly or from Mr. Renison for which Mr.

Horowitz either shared commissions or received referral compensation.


   After reviewing the parties’ briefing and accompanying exhibits, the Court

GRANTS Mr. Horowitz’s motion for a preliminary injunction.



                                         2
        Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 3 of 18




                     Legal Standard for a Preliminary Injunction


      Interim injunctive relief “is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden

of persuasion.” Grand River Enterprise Six Nations Ltd. v. Pryor, 481 F.3d 60, 66

(2d Cir. 2007) (citation omitted). “[D]istrict courts may grant a preliminary

injunction where a plaintiff demonstrates ‘irreparable harm’ and meets one of two

related standards: ‘either (a) a likelihood of success on the merits, or (b) sufficiently

serious questions going to the merits of its claims to make them fair ground for

litigation, plus a balance of the hardships tipping decidedly in favor of the moving

party.’” Otoe-Missouria Tribe of Indians v. New York State Dep’t of Fin. Servs., 769

F.3d 105, 110 (2d Cir. 2014) (quoting Lynch v. City of N.Y., 589 F.3d 94, 98 (2d Cir.

2009) (internal quotation marks omitted)).


      As was the case with the entry of the temporary restraining order, the Second

Circuit and district courts within the circuit have held that movants seeking a

preliminary injunction to enjoin an arbitration “would be irreparably harmed by

being forced to expend time and resources arbitrating an issue that is not

arbitrable, and for which any award would not be enforceable.” Merrill Lynch Inv.

Managers v. Optibase, Ltd., 337 F.3d 125, 129 (2d Cir. 2003)(per curiam)(quoting

Maryland Cas. Co. v. Realty Advisory Bd. on Labor Relations, 107 F.3d 979, 985 (2d

Cir. 1997)); see also UBS Sec. LLC v. Voegeli, 684 F. Supp. 2d 351, 354 (S.D.N.Y.

2010), aff'd, 405 F. App'x 550 (2d Cir. 2011)(granting stay of arbitration proceeding

initiated pursuant to FINRA Rule 12200 based on the definition of “customer”).

Consequently, because Mr. Horowitz demonstrates that he would suffer irreparable

                                           3
           Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 4 of 18




harm per se, this case turns on the second prong of the standard for injunctive

relief.


                                      Background


          The Court will repeat the salient facts as detailed in its decision granting

Plaintiff-Respondents’ motion for a temporary restraining order and supplements

them with additional facts of record. The parties agree on most of the essential

facts. See [Dkt. 27 (Def-Clmts’ Mem. in Opp’n) at 6].


          Plaintiff-Respondent Barry Horowitz is an estate planning attorney. [Dkt. 51

(Answer) ¶ 11](admit). Defendant-Claimants Barbara Foster, Miriam McCray, and

Cheryl Bonomo were estate planning clients of Mr. Horowitz’s law firm. [Answer ¶

13](admit); see also [Statement of Claim at 3]. Mr. Horowitz filed copies of Legal

Service Agreements entered into by his law firm, Nirenstein, Horowitz &

Associates, P.C. and each of the Defendant-Claimants. [Dkt. 10-2]. The agreements

are dated: Barbara Foster [10/06/2005, 11/29/2012, 3/05/2018, and 01/31/2019];

Miriam McCray [10/27/2005]; and Cheryl Bonomo [01/25/2008]. Although there is

some variation in certain language in the agreements and the scope of the estate

planning services provided, their essential terms are the same.


          Lincoln Financial is a FINRA member and Mr. Horowitz was an “associated

person” at all times relevant under the FINRA Rules. [Statement of Claim at 2]. The

Statement of Claim alleges that Mr. Horowitz intended to use his securities licenses

to recommend investment advisors to his law firm clients, for which he would

receive referral compensation, rather than provide investment advice. [Id. at 3]. Mr.


                                            4
         Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 5 of 18




Horowitz could not receive this referral compensation absent securities licenses

and an association with a FINRA member. [Def-Clmts’ Mem. in Opp’n at 2]; see also

FINRA Rule 2040. Mr. Horowitz also referred his law firm clients to Thomas D.

Renison, an insurance agent, for their insurance-based needs. [Answer ¶

17](admit). Lincoln Financial approved Mr. Horowitz to refer law firm clients to Mr.

Renison for compensation. [Statement of Claim at 3].


       According to the Statement of Claim, Mr. Renison was previously registered

with Lincoln Financial until approximately 2008 and he and Mr. Horowitz were

supervised by the same individual. [Statement of Claim at 4-5]. After a brief

departure, Mr. Renison sought to return to Lincoln Financial, but the firm would not

re-associate with him because of customer complaints. [Id.]. Instead, the firm

allowed Mr. Horowitz to continue to refer his law firm clients to Mr. Renison. Mr.

Renison operated his brokerage in space that he rented from Mr. Horowitz’s law

firm. [Id. at 4].


       In April 2010, the Maine Securities Division initiated an enforcement action

against Mr. Renison over fraudulent investment activity. [Id. at 6]. He was arrested

on federal wire fraud charges in June 2011, but the charges were later dropped in

exchange for his testimony against a co-conspirator under a grant of immunity. [Id.

at 8, n. 7]. He was barred from the securities industry by the SEC in 2014. [Id. at 7].

Mr. Horowitz terminated his relationship with Mr. Renison in 2013, but allegedly

failed to warn clients that he previously referred to Mr. Renison that continuing to

invest with Mr. Renison may be detrimental to their interest. [Id.]. Between 2015 to

2018, with specific dates unspecified, Defendant-Claimants sold their annuities,

                                          5
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 6 of 18




other investments, and insurance policies purchased through Mr. Renison to

invest in the ARO Equity fund on Mr. Renison’s advice. [Id. at 9-11, 13-14]. The ARO

Equity fund was a fraud scheme perpetrated by Mr. Renison and others. [Id. at 8-

10]. In June 2019, Mr. Horowitz sent a letter to Ms. Bonomo warning that investing

with Mr. Renison may be detrimental. [Dkt. 27-1 (Def. Ex. 1 in Opp’n Pl. Mot. for

Prelim. Inj.) Ltr. from Horowitz to Bonomo]


      Mr. Horowitz attests that he never provided investment advice to the

Defendant-Claimants. [Dkt. 10-2, Def. Mem. in Supp. of TRO (Horowitz Aff.) ¶ 11].

Specifically, Mr. Horowitz attests that he referred the Defendant-Claimants to Mr.

Renison “solely for consultations regarding non-securities products, such as life

insurance, long-term care insurance, and fixed index annuities.” [Id. ¶ 12]. Mr.

Horowitz attests that he never received compensation from Mr. Renison related to

the sale of securities products to the Defendant-Claimants. [Id. ¶ 13]. As the Court

addressed in the hearing on the motion for a preliminary injunction, whether a

financial product is a security or insurance is a question of law. [Hr’g Audio at

13:00-13:55]. See also [Dkt. 37 (Mem. of Decision granting TRO) at 3](briefly

explaining the difference between insurance and securities).


      Thereafter, Mr. Horowitz filed over 3,600 pages of commission records from

Lincoln Financial. [Dkt. 46-2]. The records were accompanied by the affidavit of

Betsy Johnson, a senior paralegal employed by Lincoln Financial, who was

personally familiar with the firm’s record system for commission statements. [Id.].

Ms. Johnson attests to the authenticity of the records and that none of the

Defendant-Claimants’ names appear in the commission records. [Id. ¶¶ 9-10].

                                         6
        Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 7 of 18




Lincoln Financial previously filed an affidavit of an assistant vice president

attesting that the Defendant-Claimants never had an account with the company.

[Dkt. 18-3 (Aff. of Brian Dixon) ¶ 4]. Mr. Horowitz filed another personal affidavit

stating that at all times, he was licensed to provide investment services through

Lincoln Financial alone and any compensation paid to him for securities products

or services would have been reflected in their records. [Dkt. 46-1 (Horowitz Suppl.

Aff.) ¶ 15]. The Defendant-Claimants do not claim to have ever purchased any

securities from Mr. Horowitz or Lincoln Financial.


      Additionally, Mr. Horowitz filed a copy of his handwritten estate planning

notes for Cheryl Bonomo. [Dkt.46-1 (Client Information)]. The note states “Renison-

L/T Care Ins. or Life Ins. for Long Term Care.” [Id.]. Mr. Horowitz attests that he also

reviewed the firm files of Defendant-Claimants McCrary and Foster, but he did not

locate similar notes regarding the nature of the referral. [Dkt. 46-1 (Horowitz Aff.) ¶

12]. Mr. Horowitz attests that he does not have records of any compensation

received from Mr. Renison related to the Defendant-Claimants’ purchase of any

investment. [Id. ¶ 14].


                                      Discussion


   “In the absence of an agreement by the parties to submit the matter of

arbitrability to the arbitrator, the question of whether or not a dispute is arbitrable

is one for the court.” Wachovia Bank, Nat'l Ass'n v. VCG Special Opportunities

Master Fund, Ltd., 661 F.3d 164, 171 (2d Cir.2011).


   FINRA Rule 12200 states:


                                           7
         Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 8 of 18




   •    Arbitration under the Code is either:

              (1) Required by a written agreement, or
              (2) Requested by the customer;

   •    The dispute is between a customer and a member or associated person of a
        member; and
   •    The dispute arises in connection with the business activities of the member
        or the associated person, except disputes involving the insurance business
        activities of a member that is also an insurance company.

   FINRA does not define the term “customer” except to say that a “customer shall

not include a broker or dealer.” FINRA Rule 12100(o). Contrary to Plaintiff’s

position, the Second Circuit rejected the argument that FINRA Rule 12200 should

be construed in favor of arbitration. Abbar, 761 F.3d at 274. The court reasoned in

Abbar, that "[b]ecause the parties here are disputing the existence of an obligation

to arbitrate, not the scope of an arbitration clause, the general presumption in favor

of arbitration does not apply.” Id. (citing Applied Energetics, Inc. v. NewOak Capital

Mkts., LLC, 645 F.3d 522, 526 (2d Cir.2011)). “Therefore, the word “customer” must

“be construed in a manner consistent with the reasonable expectations of FINRA

members.” Id. (quoting VCG Special Opportunities Master Fund, Ltd., 661 F.3d at

171).


   In Abbar, the Second Circuit held that the term customer means “…one who,

while not a broker or dealer, either (1) purchases a good or service from a FINRA

member, or (2) has an account with a FINRA member.” Id. at 275. The Second

Circuit envisioned that the “bright line” test can, in most cases, be readily applied

to undisputed facts. Id. at 276. “The only relevant inquiry in assessing the existence

of a customer relationship is whether an account was opened or a purchase made;



                                           8
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 9 of 18




parties and courts need not wonder whether myriad facts will “coalesce into a

functional concept of the customer relationship.” Id. at 276.


   The Second Circuit did not interpret what is meant by the “business activities

of a member” in Abbar because there was no dispute that the services provided

were investment banking. The term is not defined by FINRA. See FINRA Rule 13100,

Definitions. In UBS Fin. Servs., Inc. v. Carilion Clinic, 706 F.3d 319, 325 (4th Cir.

2013), the Fourth Circuit interpreted “business activities of a member” to mean

“investment banking or securities business,” based on the language of FINRA Rule

12100(r) and the context of FINRA’s mission and regulatory interest. Id.


   The Court agrees with the Fourth Circuit’s reasoning in Carilion Clinic as to what

is meant by the “business activities of a member.” Pursuant to FINRA Rule

12100(r), a person associated with a member means, in relevant part, (2) A sole

proprietor, partner, officer, director, or branch manager of a member, or other

natural person occupying a similar status or performing similar functions, or a

natural person engaged in the investment banking or securities business who is

directly or indirectly controlling or controlled by a member, whether or not any

such person is registered or exempt from registration with FINRA under the By–

Laws or the Rules of FINRA.” (emphasis added).


   A “customer” of an associated person can compel arbitration against an

associated person under FINRA Rule 12200 even if the “customer” does not hold

an account or transact business with the FINRA member itself, i.e. Lincoln

Financial. Abbar, 761 F.3d at 274 (“In short, the rule requires a FINRA member to


                                         9
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 10 of 18




arbitrate disputes with its ‘customers,’ or the ‘customers' of its ‘associated

persons.’ ”); John Hancock Life Ins. Co. v. Wilson, 254 F.3d 48 (2d Cir.2001); see

also Triad Advisors, Inc. v. Siev, 60 F. Supp. 3d 395, 396–97 (E.D.N.Y. 2014)(

…“customer of a FINRA member's associated person is entitled to arbitrate against

the member itself as long as the claim arises out of the associated person's

business activities.”)(citing John Hancock). The application of the term “customer”

is the same regardless of whether the claim is against the associated person of the

FINRA member or the member itself. See FINRA Rule 12200 (“The dispute is

between a customer and a member or associated person of a member; and “The

dispute arises in connection with the business activities of the member or the

associated person, ...”)(emphasis added).


   In sum, arbitration under the FINRA Code may be compelled against a FINRA

member or its associated person when: (1) requested by the purchaser of a good

or service from a FINRA member or associated person, or an account holder and

(2) the dispute arises in connection with the investment banking or securities

business activities of a member or associated person.


      During the hearing, Mr. Horowitz argued that the lapse of time severs any

“customer” relationship that may have existed because there is no evidence that

he was aware that Defendant-Claimants continued to engage with Mr. Renison or

knew of the existence of the ARO Equity fund. [Hr’g Audio at 29:32-34:42]. The

Defendant-Claimants disagree that the passage of time absolves Mr. Horowitz,

arguing that Mr. Horowitz was negligent in referring his clients to Mr. Renison from

the onset “for any purposes whatsoever that would place their funds in his hands.

                                        10
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 11 of 18




The issue is not the purpose of the referral but that a referral to Mr. Renison was

made at all.” [Pl. Mem. in Opp’n at 20]. This is a merits issue to be decided by the

arbitrator if the claim is arbitrable. There is no “wholly groundless” exception to

arbitrability. Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524

(2019)(unanimous). In other words, if the Defendant-Claimants were Mr. Horowitz’s

customers but the damages or harm were too remote (in one case, ten years later)

to be proximately caused by Horowitz’s “business activities,” the issue would have

no effect on arbitrability.


   To date, there has been no evidence to establish that Mr. Horowitz received any

compensation for securities products or investment advice or services either

directly from the Defendant-Claimants or indirectly through Mr. Renison. During

the preliminary injunction hearing, the Defendant-Claimants clarified their position

that their dispute is arbitrable based on fees they paid directly to Mr. Horowitz for

services outlined in their Legal Services Agreements which renders them

“customers” under the FINRA code. [Hr’g Audio at 50:18-51:16]. The Court

disagrees.


   The terms of the agreements at issue make clear that they are between Mr.

Horowitz’s law firm and each of the Defendant-Claimants for the provision of legal

estate planning services only. The Defendant-Claimants entered into “Legal

Services Agreements with Mr. Horowitz’s law firm. [Dkt. 10-2]. Mr. Horowitz is not

a party to the legal services agreements. Id. Estate planning involves “preparation

for the distribution and management of a person's estate at death through the use

of wills, trusts, insurance policies, and other arrangements, esp. to reduce

                                         11
        Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 12 of 18




administration costs and transfer-tax liability.” ESTATE PLANNING, Black's Law

Dictionary (11th ed. 2019). Estate planning creates the vehicles in which assets are

held and by and through which assets are disbursed. It does not encompass the

suitability of those assets or their attendant risks.


    Section two, titled “Legal Services to be provided,” states that “Law Firm will

prepare an estate planning portfolio with the following estate planning documents

for Client,” and sets forth a list of documents to be prepared, e.g. pour over wills,

living will, trusts, anatomical gift declaration, which are individualized for each

client. [Id.].


    Section three specifies the flat fees that the Defendant-Claimants are obliged to

pay the law firm upon completion of the estate plan and substitute hourly rates for

attorney time and paralegal time if the client cancels the estate plan prior to its

completion. [Id.].


    Section five is titled “Notice of Team Approach,” which discloses that the

relationship between the law firm and other financial services organizations. [Id.].

For example, Ms. Foster’s 2005 engagement letter provides, in relevant part:


    To help implement clients' estate plans or other financial objectives, Law Firm
    often works with the Connecticut Financial Group, a financial services company
    (Financial Firm) and other financial services organizations (collectively "the
    Financial Services Organizations"). In this team approach, Law Firm provides
    legal advice and creates estate planning documents, and Financial Services
    Organizations provide investment advice, insurance and/or other financial
    products or services and assist Law Firm in collecting financial information
    from its clients. … This means that any fees or commissions paid to Financial
    Firm may also benefit members of Law Firm and work referred by Law Firm to
    Financial Services Organizations may benefit the Law Firm itself. (emphasis
    added)


                                          12
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 13 of 18




   ... Working with the Financial Services Organizations or working with another
   company will have no bearing on the fees charged by Law Firm for work
   performed in preparing Client's estate plan. (emphasis added)

   If Client chooses to have the Financial Services Organizations (i) provide
   investment advice, insurance and/or other financial products or services, or (ii)
   collect financial information from Client to assist Law Firm in the preparation of
   Client's estate plan, Client expressly waives the attorney/client privilege and
   any conflict of interest … Client should consider seeking advice of independent
   counsel in the transaction as well. ...

   Investment services are not covered by the Law Firm's legal liability insurance
   though they are covered by liability insurance maintained by the Financial
   Services Organizations or their members.
   In essence, while the agreements vary in some non-material respects, they

explain the scope of the legal engagement. Section five of each of the engagement

agreements makes clear that whether the client elects to purchase investment

advice, insurance, or financial services from the Connecticut Financial Group (Mr.

Renison’s firm), or another financial services organization has no bearing on the

attorney’s fees charged by the firm for preparing the estate plan. Thus,

compensation that Mr. Horowitz’s law firm received for legal services rendered

does not support Defendant-Claimants’ argument that they were “customers” of

Mr. Horowitz as it relates to investment banking or securities.


   On the other hand, the engagement letters make clear that they do not foreclose

the possibility of a “customer” relationship under the FINRA rule because the law

firm is disclosing the existence of potential referral compensation for investment

products or services. Indeed, there is agreement that Mr. Horowitz maintained

securities licenses and his association with Lincoln Financial in order to share in

these commissions. It necessarily follows that if the Defendant-Claimants

purchased an investment instrument from Mr. Renison or another financial adviser


                                         13
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 14 of 18




and Mr. Horowitz shared in the transaction-based compensation, they are his

“customers.”


   The issue is not whether the transaction is too attenuated or whether a general

referral was made, but simply whether the Defendant-Claimants purchased an

investment instrument directly or indirectly from Mr. Horowitz. The Defendant-

Claimants have adduced no evidence that they purchased an investment

instrument from Mr. Renison or Mr. Horowitz or that Mr. Horowitz received any

compensation for, or related to, their purchase of an investment instrument.


   The Defendant-Claimants point to a letter from Mr. Horowitz to Defendant-

Claimant Cheryl Bonomo dated June 5, 2019 stating that, “many years ago, I

referred you to Thomas Renison to assist you with your financial planning needs.

Although I am not certain if you chose to use Mr. Renison as your investment

adviser, I wanted to alert you to some disturbing information we learned about Mr.

Renison.” [Dkt. 27-1 (Def. Ex. 1 in Opp’n Pl. Mot. for Prelim. Inj.)]. The letter

concludes, “we suggest you seek other financial advice from a different financial

adviser” and offers to refer Ms. Bonomo to a different “financial adviser.” [Id.]. This

letter refutes, rather than supports, Defendant-Claimant’s contentions.


   Conceptually, “financial planning” does not necessarily implicate the provision

of investment advice. For instance, recommending the purchase of a term life

insurance policy, or even recommending that a person open a savings account

instead of keeping money under their mattress, is “financial planning” advice but

is wholly distinct from investment advice or investment banking.


                                          14
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 15 of 18




   Moreover, the letter suggest Mr. Horowitz did not receive nor was entitled to

receive any compensation for Defendant-Claimant’s purchase of investment

products. It states, “I am not certain if you chose to use Mr. Renison as your

investment adviser.” Had they purchased investment products from Mr. Renison

for which Mr. Horowitz received a fee, he would know that they did use him.

Further, the truth of that statement is buttressed by the commission records

produced by Lincoln Financial in this case.


   The Defendant-Claimants are in the best position to know what products they

purchased from Mr. Renison prior to their failed investments in ARO Equity. In the

absence of that evidence, Mr. Horowitz has established the negative by a clear

showing. The unrefuted commission statements demonstrate that Mr. Horowitz did

not receive any compensation through Lincoln Financial for investment products

sold by Mr. Renison to any of the Defendant-Claimants. Mr. Horowitz has also

reasonably established that if he received any compensation for investment

products sold by Mr. Renison, it would be reflected in Lincoln Financials’ records

because, during the relevant period, Mr. Horowitz was only licensed to receive

compensation for investment products sold through Lincoln Financial and no such

records exist. [Dkt. 46-1 (Horowitz Aff.) ¶ 15].


   The precedent principally advanced by the Defendant-Claimants, Triad, is

distinguishable because it was undisputed that an investment transaction with the

associated person occurred and it was the subject of the claim in arbitration. In

Triad, an investor worked with an associated person of the FINRA member to

identify a real estate investment that would qualify for certain tax advantages

                                          15
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 16 of 18




following the sale of another holding. 60 F. Supp. at 395-96. After the associated

person determined that the investor was not interested in any of their offerings, he

referred the investor to an independent real estate venture. Id. at 396. The real

estate venture paid the associated person a finder’s fee for the referral after the

investment was placed. Id. The associated person continued to correspond with

the investor regarding the real estate venture’s offering, but apart from the finder’s

fee, received no other compensation. Id.


   The district court held that the dispute with the FINRA member who supervised

the associated person was arbitrable because the associated person “provided

them with a service—investment advice and an introduction, and at least some

effort to facilitate the [real estate venture] transaction—and received “transaction—

based selling compensation” from [real estate venture] as a result.” Id. at 397. The

Triad court held that the source of the compensation was immaterial; but

compensation was nevertheless paid. Id. at 398. Here, there is no evidence that Mr.

Renison paid Mr. Horowitz any transaction-based compensation, be it a referral fee

or shared commissions.


   Because the Court concludes that Mr. Horowitz has demonstrated by a clear

showing that he is likely to succeed on the merits, the Court grants his motion for

a preliminary injunction barring the Defendant-Claimants from proceeding with the

FINRA arbitration. Because the Court concludes that the Defendant-Claimants do

not appear to be “customers” within the meaning of FINRA Rule 12200 and there

is no other basis for arbitration asserted, the Court declines to consider whether

the civil action filed by Ms. Bonomo against Mr. Horowitz’s law firm precludes

                                         16
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 17 of 18




arbitration over her claims under FINRA Rule 12209 or the prior and pending action

doctrine.


                                    Conclusion


      For the above stated reasons, the Court GRANTS Mr. Horowitz’s motion for

a preliminary injunction to enjoin the FINRA arbitration. Given the scope of this

ruling, the Court turns to the remaining issues to be decided before final

disposition of the case.


   The Court has concluded that the Defendant-Claimants failed to show that they

paid any direct compensation to Mr. Horowitz, despite their argument that legal

engagement letters were the contrary. The evidence presented thus far reasonably

demonstrates that Mr. Horowitz did not receive any direct or indirect compensation

from Defendant-Claimants through Mr. Renison.


    At this juncture, the Defendant-Claimants sole remaining argument is their

speculation that Mr. Renison must have paid Mr. Horowitz for the referral based on

the economic assumption that a referral is unlikely to be gratuitous. [Hr’g Audio at

1:24:10-1:27:37].   This assumption, without evidentiary      support,   would be

insufficient to defeat summary judgment. Gottlieb v. Cnty of Orange, 84 F.3d 511,

518 (2d Cir. 1996)(A party who opposes summary judgment “cannot defeat the

motion by relying on the allegations in his pleading, or on conclusory statements,

or on mere assertions that affidavits supporting the motion are not credible.”).


   In Abbar, the Second Circuit considered that whether goods or services were

purchased from a FINRA member, and by extension, an associated person, is

                                        17
       Case 3:20-cv-01132-VLB Document 52 Filed 03/29/21 Page 18 of 18




ordinarily a straightforward inquiry. 761 F.3d at 276. When it is unclear, discovery

and perhaps trial is necessary; but even then, a detailed examination by the Court

is unnecessary. Id. The Court was surprised and disappointed to learn during the

hearing on the motion for a preliminary injunction that the parties had not

exchanged the mandatory initial discovery disclosures. Fed. R. Civ. P. 26(a)(1)(B).

Had the parties done so, the action could likely have been resolved without further

expense to counsels’ clients or outlay of judicial resources.


   Absent an interlocutory appeal of this decision, the Court presents the following

options and directs the parties to confer and file a status report within 35 days

regarding their preferences:


   (1) The Defendant-Claimants could request that the Court convert the
       preliminary injunction into a final remedy and enter judgment for Mr.
       Horowitz;

   (2) The parties could propose a discovery plan, within the limitations of Abbar;
       and/or

   (3) The Court could refer the case for a settlement conference before a
       magistrate judge which would enable the parties to explore a potential global
       resolution of the arbitrability issue and the underlying claims.


      It is so ORDERED.


      Dated at Hartford, Connecticut, this 29th day of March 2021

                                                         /s/
                                                   Vanessa L. Bryant
                                                   United States District Judge




                                         18
